--------------------------------------------------------------------------------

 


[cpclogo.jpg] Suite 300, One Bentall Centre
505 Burrard Street
Vancouver, BC, Canada
V7X 1M3
www.counterpath.com

WITHOUT PREJUDICE

Personal, Private & Confidential

Delivered by Email

September 17, 2018

Donovan Jones
 

Dear Donovan:

Re: Resignation of Employment

This letter will confirm the terms and conditions of Donovan Jones’s (“Jones”)
separation from his employment as President and Chief Executive Officer of
CounterPath Corporation and as an Officer and Director of CounterPath
Technologies Inc. and BridgePort Networks Inc. and any other subsidiaries or
affiliates (“CounterPath”) effective September 18, 2018 (the “Separation Date”),
and CounterPath has accepted his resignation.

The following terms have been agreed upon:

1.           Resignation

Jones will provide confirmation in writing of his resignation as President and
Chief Executive Officer of CounterPath Corporation by September 17, 2018,
effective the Separation Date. In addition, Jones will provide confirmation in
writing of his resignation from his roles as Officer and Director of any of
CounterPath Corporation’s subsidiaries or affiliates by September 17, 2018,
effective the Separation Date, by completing and executing the form attached as
Schedule “A” to this document.

1

--------------------------------------------------------------------------------

On the Separation Date, Jones will be paid the balance of any outstanding wages.
Any accrued and unused vacation up to the Separation Date shall be forfeited.
Jones’s Record of Employment will be provided shortly.

2.           Salary Continuance

CounterPath will pay Jones his regular base salary (not including car allowance)
less the normal statutory deductions (the “Salary Continuance”) for twelve (12)
months commencing on the first payroll following September 18, 2018 until
September 18, 2019, in accordance with CounterPath’s regular pay schedule (the
“Salary Continuance Period”). As of September 18, 2019, all payments will cease
and Jones will not be entitled to any further compensation or payments of any
type including vacation pay.

3.           Benefits

Jones’s group benefit coverage for MSP, healthcare, dental care, life insurance,
AD&D insurance, critical illness insurance and disability benefits will end on
the Separation Date. CounterPath will extend Jones’s existing dental care and
healthcare excluding out of country and global medical assistance coverage
(through Great Life) for twelve (12) months until the end of the Salary
Continuance Period on September 18, 2019. CounterPath will also continue Jones’s
MSP coverage until September 30, 2019. In the event Jones secures replacement
employment prior to September 30, 2019, Jones must notify CounterPath and his
remaining benefits will cease.

Jones’s disability insurance policy #41223303 will end on the Separation Date.
To inquire about converting this and any of the other group benefits to a
personal plan beyond the Separation Date, Jones may contact Benefit Insurance at
1-613-727-0424.

4.           Confidentiality and Non-Competition Agreement

It is a condition of the acceptance of this Agreement that Jones execute the
attached Confidentiality/Non-Competition and Non-Solicitation Agreement. For
clarity, where there is any inconsistency between the attached
Confidentiality/Non-Competition and Non-Solicitation Agreement and the previous
Confidentiality and Non-Competition Agreement which Jones signed on June 1,
2005, the terms of the attached Confidentiality/Non-Competition and
Non-Solicitation Agreement will prevail.

2

--------------------------------------------------------------------------------

It is a further condition of the acceptance of this Agreement that Jones agree
to abide by these obligations. For clarity, Jones cannot work for or provide any
services to any CounterPath competitors for 18 months commencing on September
18, 2018. In the event that Jones breaches these obligations, including by
accepting employment from a competitor such as DialPad Inc., Slack Technologies,
or from a division within a company competing with CounterPath, the Salary
Continuance will immediately cease and CounterPath will take immediate steps to
enforce the Confidentiality/Non-Competition and Non-Solicitation Agreement and
this Agreement. For clarity, in the event that Jones breaches any of these
obligations during the Salary Continuance Period or after the Salary Continuance
Period ceases, CounterPath also reserves the right to pursue any other rights or
remedies it may have against Jones, including but not limited to an injunction
and an action for damages.

It is a further condition of the acceptance of this Agreement that Jones keep
the terms of this Agreement strictly confidential and that Jones does not
disclose any information with respect to this Agreement to anyone with the
exception of Jones’s spouse and his legal or financial advisors, unless
compelled to do so by law or court order.

5.           Stock Options and Deferred Share Units:

Jones has been granted stock options pursuant to CounterPath’s 2010 Stock Option
Plan, of which 99,583 stock options will be deemed to be vested on September 18,
2018, and can be exercised by Jones for up to and including 90 days from the
Separation Date.

Jones has been granted deferred share units (DSUs) pursuant to the Company’s
2010 Stock Option Plan, of which 137,706 DSUs will be deemed to be vested on
September 18, 2018, and shall be converted to common shares on the distribution
date(s) indicated by Jones on the attached Schedule “B”. Failure to provide
specified distribution dates shall result in the Company converting vested DSUs
on December 31, 2019.

3

--------------------------------------------------------------------------------

6.           Business Expenses, Laptop and Smartphone

All reasonable business expenses incurred by Jones up to and including September
18, 2018 will be reimbursed to him upon providing CounterPath with the
appropriate forms and supporting original receipts. All outstanding reasonable
business expenses must be submitted by no later than September 30, 2018. Jones
may keep his CounterPath laptop and smartphone, provided that CounterPath’s IT
department has downloaded and saved company files, and then deleted company
files.

7.           Non-Disparagement

It is a condition of the acceptance of this Agreement that Jones does not make
any disparaging remarks about CounterPath, its affiliates, directors, officers,
shareholders, employees, owners, clients, suppliers, services or products to any
person or do anything that would damage or interfere with CounterPath’s
relationships with any former, current, or prospective directors, officers,
employees, contractors, owners, clients, customers, suppliers, or agents.

CounterPath’s employees and officers who have knowledge regarding the cessation
of Jones’s employment with CounterPath will, to the extent it is within their
knowledge and control, refrain from making any disparaging remarks about Jones.

8.           Reference Letter

CounterPath agrees to provide Jones with a positive written reference letter,
the language of which will be determined by CounterPath in its sole discretion.
CounterPath agrees to respond to any inquiries in reference to Jones in a manner
consistent with the language in the written reference letter.

9.           Mutual Release

This Agreement is made in full and final satisfaction of any and all claims that
Jones may have as against CounterPath. Accordingly, it is a condition of the
acceptance of this Agreement that Jones confirm his acceptance of this Agreement
by providing CounterPath with a signed copy of this letter and an executed copy
of the attached full and final Release of all claims by the close of business on
September 18, 2018.

4

--------------------------------------------------------------------------------

CounterPath will agree to release and discharge Jones from any actions arising
from Jones’s employment with CounterPath and the cessation of Jones’s employment
with CounterPath with the exceptions set out in the Mutual Release.

Jones has been given the opportunity to seek legal advice with respect to this
Agreement.

If there are any questions with respect to this letter, please feel free to
contact the writer.

Yours truly,

CounterPath Corporation
CounterPath Technologies Inc.


Per:

/s/ Steven Bruk

Steven Bruk,

Director

Jones has been given a copy of this letter. Jones has read, understood and
hereby accepts its terms and conditions.

 

Accepted /s/ Donovan Jones   September 17, 2018   Donovan Jones   Date          
/s/ Steven Bruk   September 17, 2018   CounterPath Corporation   Date

5

--------------------------------------------------------------------------------

MUTUAL RELEASE

Donovan Jones (“Jones”) for the consideration set out in the attached letter
dated September 17, 2018 and for other good and valuable consideration, does
forever release and forever discharge CounterPath Corporation together with its
affiliates, subsidiaries, directors, officers, employees, agents, owners and
shareholders (collectively “CounterPath”) from any and all manners of actions,
causes of actions, suits, contracts, claims, complaints, damages, costs and
expenses of any nature or kind whatsoever known or unknown whether in law or in
equity or pursuant to statute, which, as against CounterPath, Jones has ever had
or now has by reason of or arising out of any cause, matter or thing whatsoever
occurring or existing up to the date of execution of this Release and without
limiting the generality of the foregoing, any matter, cause, or thing relating
to or arising out of Jones’s employment with CounterPath, his contract of
employment with CounterPath, or the cessation of Jones’s employment with
CounterPath, and any other claim for damages, notice, payment in lieu of notice,
wrongful dismissal, severance pay, loss of benefits including life and long-term
and short-term disability, pension issues, bonus, profit sharing, stock
distribution, stock options or stock purchase rights, overtime pay, vacation pay
or any claims under the British Columbia Employment Standards Act or Human
Rights Code.

CounterPath, in exchange for this Mutual Release and other good and valuable
consideration, does release and discharge Jones from any and all matters of
actions, causes of actions, suits, contracts, claims, complaints, damages, cost
and expenses known to CounterPath, which, as against Jones, CounterPath has ever
had or now has up to the date of this Mutual Release and without limiting the
generality of the forgoing, any matter, cause or thing relating to or arising
out of Jones’s employment with CounterPath, his contract of employment with
CounterPath or the cessation of Jones’s employment with CounterPath.
Notwithstanding the forgoing, CounterPath does not release Jones from any and
all manners of actions, causes of actions, suits, contracts, claims, complaints,
damages, costs and expenses arising out of any criminal conduct by Jones, or any
breaches of the obligations set out in section 4 of the attached letter dated
September 17, 2018.

6

--------------------------------------------------------------------------------

Jones covenants and undertakes that he will not file any complaint for
termination or severance pay, overtime or vacation pay or make any other claim
pursuant to the British Columbia

Employment Standards Act.

Jones acknowledges that he has received all payments and amounts owing to him
under the Employment Standards Act and that the payments made to him herein are
in full and final satisfaction of any further entitlements he may have pursuant
to the Employment Standards Act.

Jones acknowledges that he has not been subjected to any form of discrimination
whatsoever and hereby represents and warrants that he has not commenced any
complaint and undertakes not to commence any complaint under the British
Columbia Human Rights Code or Workers Compensation Act.

This Release is binding upon and enures to the benefit of Jones’s heirs,
executors, administrators, assigns, committees and trustees.

This Release is binding upon and enures to the benefit of CounterPath’s
affiliates, subsidiaries, directors, officers, employees, agents, predecessors,
successors, assigns, liquidators, receivers, receiver managers, trustees, owners
and shareholders.

In the event withholdings have not been deducted which should have been
deducted, Jones shall indemnify and save harmless CounterPath from any resulting
liabilities, obligations, and costs regarding any claims which Canada Revenue
Agency or Employment Insurance Commission may have with respect to any payments
made to or on behalf of Jones.

Jones and CounterPath acknowledge that the facts in respect of which this
Release is made may prove to be other than or different from the facts in that
connection now known or believed to be true. The parties accept and assumes the
risk of the facts being different and agrees that this Release shall be in all
respects enforceable and not subject to termination, rescission, or variation by
discovery of any differences in facts.

Jones agrees to keep the terms of this settlement with CounterPath and this
Release strictly confidential and will not disclose any information with respect
to this settlement or this Release to anyone with the exception of Jones’ spouse
and his legal or financial advisors, unless compelled to do so by law or court
order.

7

--------------------------------------------------------------------------------

The parties acknowledge that this Release has been executed voluntarily after
receiving legal advice.

The Release is given voluntarily for the purposes of making a full and final
settlement of all of Jones’s and Counterpath’s claims against each other other
than the exceptions set out here in.

This Release and the related settlement is a compromise of a disputed claim and
is not to be construed or considered as an admission of liability by
CounterPath.

8

--------------------------------------------------------------------------------

The terms of the Release are contractual and not recitals.

Dated at Vancouver , the 17th day of September , 2018.

SIGNED by Donovan Jones in the )   presence of: )     )     )   /s/ Lauren
Mainman ) /s/ Donovan Jones Witness (Name) ) Donovan Jones   )     )     )  
Address )                     SIGNED by CounterPath in the presence )   of: )  
  )     )   /s/ Lauren Mainman ) /s/ Steven Bruk Witness (Name) ) CounterPath  
)     )     )   Address )  

9

--------------------------------------------------------------------------------

SCHEDULE A

 

RESIGNATION OF DIRECTOR AND OFFICER

 

TO: CounterPath Corporation (the “Corporation”) AND TO: CounterPath Technologies
Inc. (the “Subsidiary”)

Effective as of September 18, 2018, I hereby resign as:

(a)

a director of the Corporation and the Subsidiary;

    (b)

as the Chief Executive Officer and President of the Corporation;

    (c)

as the Chief Executive Officer and President of the Subsidiary; and

    (d)

from all other officer and director positions of the Corporation, the Subsidiary
and any of their respective affiliates.


  /s/ Donovan Jones   DONOVAN JONES

10

--------------------------------------------------------------------------------

SCHEDULE B

 

NON-U.S. TAXPAYER: FORM OF ELECTION

FOR TIMING AND AMOUNT OF PAYMENT

THIS ELECTION FORM MUST BE RETURNED TO THE CORPORATE SECRETARY OF THE
CORPORATION (AT THE FOLLOWING FAX NUMBER: (604) 320-3399 BY 5:00 P.M. (PACIFIC
TIME)) PRIOR TO THE SEPARATION DATE, WITH RESPECT TO THE FIRST DISTRIBUTION DATE
AND PRIOR TO THE FIRST DISTRIBUTION DATE, WITH RESPECT TO THE SECOND
DISTRIBUTION DATE.

I hereby irrevocably elect the following Distribution Date(s) and Amounts.

First Distribution Date: Percentage of Deferred Share Units to   Distribute to
me on the First Distribution                    days (minimum of 90 days)
following Date: my Separation Date.                          % (must be in
increments of 5%)   Will be rounded up to the nearest unit.     Second
Distribution Date (optional): Remainder of Deferred Share Units will be  
delivered to me on the Second Distribution                    days (minimum of
90 days) following Date. my Separation Date.  

Please note that regardless of the elections above, if either Distribution Date
falls on or after December 31 of the calendar year following the year during
which the Participant’s Separation Date occurs, then the all amounts credited to
a Participant’s account shall be automatically distributed on the business day
that immediately precedes such December 31.

______________________________
Participant Signature

______________________________
Date


11

--------------------------------------------------------------------------------

Confidentiality/Non-Competition and Non-Solicitation Agreement

THIS CONFIDENTIALITY/NON-COMPETITION AND NON-SOLICITATION AGREEMENT (the
“Agreement”) dated as of the 17th day of September, 2018.

BETWEEN:

CounterPath Corporation.
Suite 300, 505 Burrard Street, Vancouver, BC V7X 1M3
(the “Company”)


AND:

Donovan Jones having an address at
(“Jones”)


WHEREAS:

A.

The Company and Jones have entered into a Separation Agreement, the terms of
which are set out in a letter dated September 17, 2018 (the “ Separation
Agreement”);

    B.

Pursuant to the Separation Agreement, the Company provides to Jones a
compensation payment and other benefits;

    C.

Jones and Xten Networks, Inc., a predecessor to the Company, previously entered
into a Confidentiality and Non- Competition Agreement (The 2005 Agreement); and

    D.

As a condition of the Company entering into the Separation Agreement, Jones
agrees to the restrictions set out in this Agreement.

NOW THEREFORE in consideration of the promises and mutual covenants and
agreements set out in this Agreement and for other good and valuable
consideration given by each party to the other, the receipt and sufficiency of
which is hereby acknowledged by each of the Parties hereto, the Parties hereby
agree as follows:

1.

CONFIDENTIALITY

    1.1.

Non-Disclosure of Information of the Company: Jones acknowledges that by reason
of his employment with the Company, Jones had access to the Confidential
Information of the Company. Jones understands and acknowledges the importance of
maintaining the security and confidentiality of the Confidential Information.
Jones will not use or disclose the Confidential Information. Nothing in this
Agreement will prevent Jones’s use or disclosure of information which is
publicly available or which is required to be disclosed under applicable laws or
legal process.

    1.2.

Confidential Information: For the purposes of this Agreement, “Confidential
Information” means all information in any form, whether written, electronic, or
oral, about or owned, used or licensed by the Company or its subsidiaries,
parents, affiliates and related companies and other third parties, including
without limitation information about their respective businesses and projects,
business interests and opportunities, financial information, credit information
and pricing information, compensation data, customer lists, customer
preferences, marketing and communication strategies and plans, new products and
services research, pending projects and proposals, market research, research and
development strategies, information relating to employees and independent
contractors, assets, liabilities, software, scientific interests, customers,
members, website users, suppliers and customers of their suppliers, and all
other information that is treated by the Company or any of its subsidiaries,
parents, affiliates and related companies as confidential information or a trade
secret. Examples of Confidential Information includes, but is not limited to
customer lists and information, employee information, and their salaries,
strengths and weaknesses, purchasing and marketing methods and strategies.
Confidential Information does not include information that is lawfully available
to the public other than: (a) through Jones’s breach of this Agreement; or (b)
the breach by any other person of any confidentiality obligations owed to the
Company or any of its subsidiaries, parents, affiliates and related companies.

-1-

--------------------------------------------------------------------------------


1.3.

Return of Confidential Information and Property: Jones represents that on or
before September 18, 2018 he will return to the Company or destroy all originals
or copies of the Confidential Information and all paper and electronic documents
and other records containing Confidential Information, and any other property
belonging to, or relating to the business of, the Company or its subsidiaries,
parents, affiliates and related companies.

    2.

RESTRICTED ACTIVITIES

    2.1.

Non-Solicitation: For a period of eighteen (18) months beginning on September
18, 2018, Jones will not, directly or indirectly:


(a)

contact or communicate with any Customer for the purpose of offering for sale
any products or services that are the same as or similar to those offered by the
Company;

(b)

solicit, divert, or take away from the Company the business of any Customer;

(c)

service, or otherwise enter into contractual relations with, any Customer of the
Company for the purpose of offering for sale any products or services that are
the same as or similar to those offered by the Company; or

(d)

solicit or encourage any employee or contractor of the Company to terminate
their relationship with the Company, or assist any other person or entity to do
so.


2.2.

Non-Competition: For a period of eighteen (18) months beginning on September 18,
2018, Jones will not, without the prior written agreement of the Company,
directly or indirectly, engage in any Prohibited Business, whether as an
employee, partner, principal, agent, consultant, shareholder, lender, guarantor
or otherwise, in North America.

    2.3.

Definitions: For the purposes of this section:


(a)

“Customer” means any person to whom the Company provided products or services in
the two years prior to September 18, 2018 and whom Jones knew to be a customer
of the Company;

(b)

“employee or contractor” means any person who had an employment or contractor
relationship with the Company in the two years prior to September 18, 2018 and
with whom Jones became acquainted as a result of his employment with the
Company; and

(c)

“Prohibited Business” means the development of software or provision of services
for unified communications including voice and video calling, instant messaging
and collaboration.

-2-

--------------------------------------------------------------------------------


3.

TRADE SECRETS AND WORK PRODUCT

    3.1

Assignment:

   

Jones represents that Jones had intended and agreed that the Company would own
all Developments, Trade Secrets and Confidential Information (each as defined in
the 2005 Agreement and all other intellectual property, materials and work
product created by Jones in the course of his employment by the Company and its
predecessors (all of the foregoing being hereafter referred to collectively as
“Work Product”), together with all copyright, patent rights and other
intellectual property rights of any kind whatsoever throughout the world (“IP
Rights”), from the time of creation, and that this Section 3.1 is effective in
respect of each item of Work Product as, at and from the date of its creation.
Jones hereby irrevocably and unconditionally assigns and transfers to the
Company all of Jones’s right, title and interest (including without limitation
all IP Rights) throughout the world in, to and associated with the Work Product,
free and clear of all liens, encumbrances, and interests of third parties,
without any limitation of time and without any restriction whatsoever; and (b)
waives in favour of the Company and its successors, assigns and licensees any
and all non-transferable rights (including without limitation any and all moral
rights and rights of authorship) Jones has throughout the world in, to or
associated with any item of Work Product.

    3.2

Addition to the 2005 Agreement:

   

This section is in addition to, and not in submission for the provisions of the
2005 Agreement relating to Developments, Trade Secrets and Work Product, all of
which continue to be binding on Jones.

    4.

GENERAL

    4.1

Assignment: The Company may assign this Agreement.

    4.2

Severability: Jones acknowledges that each provision of this Agreement is a
separate and distinct covenant and if any covenant or provision herein is
determined to be unreasonable, void, voidable or unenforceable, in whole or in
part, by a court of competent jurisdiction, such determination will not affect
or impair, and will not be deemed to affect or impair, the validity of any other
covenant or provision hereof, and each covenant and provision herein is hereby
declared to be separate, severable and distinct. It is the intent of the parties
that if a court of competent jurisdiction adjudicating upon the validity of
these covenants finds them to be unreasonable in any way, whether with respect
to the scope of the restriction, the geographic area of the restriction, or the
duration of the restriction, then such restriction shall be reduced to that
which is deemed reasonable by such court.

    4.3

Governing Law: This Agreement and all related matters will be governed by, and
construed in accordance with, the laws of British Columbia and the laws of
Canada applicable in British Columbia.

    4.4

Other Duties: The restrictions contained in Section 1 and Section 2 of this
Agreement are in addition to and do not derogate from any other duties and
obligations (including fiduciary obligations) Jones owes to the Company under
any applicable laws.

-3-

--------------------------------------------------------------------------------


4.5

Succession: This Agreement and everything herein contained will enure to the
benefit of and be binding upon the Parties, and their respective legal
representatives, executors, administrators, trustees, receivers,
receiver-managers, successors and permitted assigns.

    4.6

Injunctive Relief: Jones acknowledges and agrees that a violation of any of the
covenants contained in this Agreement will cause irreparable harm or damage to
the Company, the exact amount of which would be impossible to ascertain, and for
this reason, among others, the Company will be entitled to obtain injunctive
relief restraining any further violations of such covenants, without the
necessity of providing any undertaking as to damages or meeting any requirements
for security. Jones hereby also acknowledges and agrees that, in the event of a
violation of any of the covenants contained in this Agreement, an injunction is
a reasonable and proper remedy. The right of the Company to any injunction or
other equitable relief under this paragraph is in addition to, and not a
limitation of, any other rights or remedies that the Company may have against
Jones.

    4.7

Agreement Voluntary and Equitable: The parties acknowledge that they have
carefully considered and understand the terms contained in this Agreement and
acknowledge that they have each executed this Agreement voluntarily and of their
own free will, after having the opportunity to obtain independent legal advice.


CounterPath     Per:           /s/ Steven Bruk     Authorized Signatory        
        SIGNED, SEALED AND DELIVERED by )   Donovan Jones in the presence of: )
    )   /s/ Lauren Mainman ) /s/ Donovan Jones Witness ) Donovan Jones   )  

-4-

--------------------------------------------------------------------------------